 

Case 5:17-cv-05094-JLV Document 30 Filed 03/22/19 Page 1 of 2 PagelD #: 114

UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH DAKOTA
WESTERN DIVISION

PAM’S PURPLE DOOR, LLC, Case No. 5:17-cv-5094

Plaintiff,

V. STIPULATION FOR ORDER OF

DISMISSAL
HISTORIC PAM’S PURPLE DOOR, LLC

New Nee ee ee ee ee ee” ee” Ne”

Defendants.

It is hereby stipulated and agreed by and between the plaintiff, Pam’s Purple Door, LLC,
and the defendant, Historic Pam’s Purple Door, LLC, by their attorneys, plaintiffs Complaint

may be dismissed on its merits, with prejudice, and without costs or further notice to either party.

Dated this panda, of March, 2019.

 
     

GUNDERSON, PALMER, NELSON &

By:

 

 

 

J. Cribman Palmer

Kattlyn A. Cook

P.O. Box 8045

Rapid City, SD 57709

Telephone: (605) 342-1078

E-mail: cplamer@gpna.com
kcook na.com

Attorneys for Plaintiff
 

Case 5:17-cv-05094-JLV Document 30 Filed 03/22/19 Page 2 of 2 PagelD #: 115

Dated this ZL day of March, 2019.

BANGS, McCULLEN, BUTLER, FOYE &
SIMMONS, LLP

  

fanie Duty |
Benjamin D: es
P.O. Box 2670
Rapid City, SD 57709
Telephone: (605) 343-1040

E-mail: dduffy@bangsmccullen.com
btronnes@bangsmccullen.com

   

 

 

and

T. John Ward, Jr. (pro hac vice)

Claire Abernathy Henry (pro hac vice)

Ward, Smith: & Hill, PLLC

P.O. Box 1231

Longview, TX 75606-1231

Telephone: (903) 757-6400

E-mail: jw@wsfirm.com
claire@wsfirm.com

Attorneys for Defendant
